EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT
AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 29, 2016 (this
“Amendment”), by and among Fifth Street Holdings L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and Sumitomo Mitsui Banking Corporation, as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of November
4, 2014 (the “Existing Credit Agreement” and, as amended by this Amendment, the
“Credit Agreement”), by and among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and the Agent
(capitalized terms used but not defined herein having the meanings provided in
the Credit Agreement);
WHEREAS, the Borrower wishes to make certain amendments to the Existing Credit
Agreement to provide for the incurrence of Permitted Risk Retention Debt (as
defined below) and the other modifications to the Existing Credit Agreement set
forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Amendments to Credit Agreement. Effective as of the Effective Date (as defined
in Section 3 below), the Existing Credit Agreement is amended as follows:

(a)
Section 1.1 of the Existing Credit Agreement is hereby amended to insert in
appropriate alphabetical order the following new definitions:

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
29, 2016.
“CLO Management Subsidiary” means a Subsidiary of the Borrower which engages
solely in managing collateralized loan obligations and holding and financing
(directly or indirectly) Risk Retention Investments related thereto.
“Permitted Risk Retention Debt” means Debt (including, without limitation, Debt
incurred under that certain credit agreement, dated as of September 28, 2015, by
and among, Fifth Street CLO Management LLC, as borrower, the lenders party
thereto, and Natixis, New York Branch, as agent) incurred by any CLO Management
Subsidiary in connection with, or otherwise to finance (directly or indirectly)
its holding of Risk Retention Investments; provided that (i) any such Debt is
non-recourse to the Borrower and each other Subsidiary (other than such CLO
Management Subsidiary) and (ii) the outstanding principal amount thereof shall
not exceed $30,000,000 in the aggregate for all CLO Management Subsidiaries at
any given time.
“Risk Retention Investments” means Investments in collateralized loan
obligations made to comply with any regulatory requirements (including risk
retention requirements) applicable to a CLO Management Subsidiary’s management
of such collateralized loan obligations.
(b)
The definition of “Adjusted EBITDA” in Section 1.1 of the Existing Credit
Agreement is hereby amended to (i) delete “and” at the end of clause (b)(ix)
thereof, (ii) insert “and” at the end of clause (b)(x) thereof and (iii) to
insert the following new clause (b)(xi) at the end thereof:

“(xi) an amount equal to the Net Income attributable to any CLO Management
Subsidiary that is an obligor in connection with any Permitted Risk Retention
Debt which is outstanding at any time during such period (to the extent such Net
Income is not distributed to a Loan Party during such period).”
(c)
The definition of “Assets Under Management” in Section 1.1 of the Existing
Credit Agreement is hereby amended by deleting “.” at the end thereof and
inserting the following in place thereof:

“; provided, that the assets under management of any CLO Management Subsidiary
and material control investments thereof shall be excluded from the calculation
of Assets Under Management.”
(d)
The definition of “Interest Expense” in Section 1.1 of the Existing Credit
Agreement is hereby amended to insert the following phrase immediately after
first and second occurrence of “Debt”: “(excluding Permitted Risk Retention
Debt)”.

(e)
The definition of “Permitted Investments” in Section 1.1 of the Existing Credit
Agreement is hereby amended to (i) delete “and” at the end of clause (r) thereof
and (ii) delete the “.” at the end of clause (s) thereof and insert the
following in place thereof:

“; and (t) Risk Retention Investments.”
(f)
The definition of “Permitted Liens” in Section 1.1 of the Existing Credit
Agreement is hereby amended to delete the “.” at the end thereof and insert the
following in place thereof:

“ and (s) Liens granted by a CLO Management Subsidiary on Risk Retention
Investments (and its related assets, including Management Fees received by such
CLO Management Subsidiary) securing Permitted Risk Retention Debt of such CLO
Management Subsidiary.”
(g)
Section 3.2 of the Existing Credit Agreement is hereby amended to (i) delete
“and” at the end of clause (d) thereof, (ii) to delete “.” at the end of clause
(e) thereof and replace it with “;” and (iii) to insert the following clauses
(f) and (g) at the end thereof:

“(f) the Agent shall have received a Compliance Certificate duly executed by the
chief financial officer of the Borrower demonstrating pro forma compliance with
the financial covenants set forth in Sections 6.12(b) and (d), giving pro forma
effect to the incurrence of such Loan; and
(g) the Agent shall have received a certification, duly executed by the chief
financial officer of the Borrower that, to the knowledge of such officer as of
the date such extension of credit, there has not occurred, since the date of the
most recent Compliance Certificate delivered pursuant to Section 5.2(d), any
event or events which in the aggregate could be reasonably expected to result in
an Event of Default pursuant to Sections 6.12(a), 6.12(c) and/or 7.1(o).”
(h)
The lead-in to Article IV of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“On the dates required pursuant to Section 3.1 or 3.2, as applicable, the
Borrower represents and warrants to the Lenders that:”
(i)
Section 5.2 of the Existing Credit Agreement is hereby amended to (i) delete
“and” at the end of clause (l)(ii) thereof, (ii) insert “; and” at the end of
clause (m) thereof and (iii) insert the follow clause (n) at the end thereof:

“(n) as soon as available and in any event no later than 90 days after the
beginning of each fiscal year (starting with fiscal year 2017), financial
projections, prepared by management of Holdings, on an annual basis for such
fiscal year, in substantially similar detail to the projections delivered
pursuant to Section 3(e) of Amendment No. 1.”
(j)
Section 6.1 of the Existing Credit Agreement is hereby amended to (i) delete
“and” at the end of clause (n) thereof, (ii) delete “.” at the end of clause (o)
thereof and insert “; and” in place thereof and (iii) insert the following
clause (p) at the end thereof:

“(p) Permitted Risk Retention Debt;”
(k)
Section 6.4(w) of the Existing Credit Agreement is amended to insert “or an
Unmatured Event of Default” immediately after “Event of Default”.

(l)
Section 6.12(b)(i) of the Existing Credit Agreement is amended to insert the
following phrase immediately after “Debt”: “(excluding Permitted Risk Retention
Debt)”.

(m)
Section 2(a) of Schedule 3 of Exhibit C to the Existing Credit Agreement is
amended to insert the following phrase immediately after “Debt”: “(excluding
Permitted Risk Retention Debt)”.

(n)
The last paragraph of Exhibit R-2 to the Existing Credit Agreement is amended to
(i) delete “and” at the end of clause (2) thereof, (ii) delete “.” at the end of
clause (3) thereof and insert “; and” in place thereof and (iii) insert the
following clause (4) at the end thereof:

“(4) to the knowledge of the Borrower, there has not occurred, since the date of
the most recent Compliance Certificate delivered pursuant to Section 5.2(d) of
the Credit Agreement, any event or events which in the aggregate could be
reasonably expected to result in an Event of Default pursuant to Sections
6.12(a), 6.12(c) and/or 7.1(o) of the Credit Agreement.”
2.
Commitment Reduction. The Lenders party hereto and the Borrower agree that on
the Effective Date, (a) the Borrower shall be deemed to have reduced, pursuant
to Section 2.9(c) of the Credit Agreement, the Revolver Commitments by
$30,000,000 (the “Revolver Commitment Reduction”) and (b) after giving effect to
the Revolver Commitment Reduction, the Revolver Commitments shall be
$146,000,000 (and the notice requirement in Section 2.9(c) of the Credit
Agreement is hereby waived).

3.
Effective Date Conditions. This Amendment will become effective on the date (the
“Effective Date”) on which each of the following conditions have been satisfied
(or waived) in accordance with the terms herein:

(a)
the Agent shall have received counterparts of this Amendment executed by (i) the
Lenders representing the Required Lenders and (ii) the Borrower and each other
Loan Party;

(b)
to the extent invoiced at least three Business Days prior to the Effective Date,
the Borrower shall have paid all Lender Group Expenses incurred in connection
with the Amendment in accordance with Section 8.1 of the Existing Credit
Agreement;

(c)
the Agent shall have received a customary officer certificate in form and
substance reasonably satisfactory to the Agent signed by a Financial Officer of
the Borrower certifying as to the accuracy of each of the representations and
warranties in Section 4;

(d)
the Agent shall have received a Compliance Certificate (as amended by this
Amendment) duly executed by the chief financial officer of the Borrower
demonstrating, to the Borrower’s knowledge and as of the date of such
certificate, pro forma compliance with each financial covenant in Section 6.12
of the Existing Credit Agreement based on the December 31, 2015 internal
management financials prepared in good faith;

(e)
the Agent and Lenders shall have received financial projections from the date of
the most recent financial statements delivered pursuant to Section 5.2 of the
Existing Credit Agreement through the Maturity Date, prepared in reasonable
detail and setting forth, with appropriate discussion, the principal assumptions
on which such projections are based; and

(f)
the Agent and Lenders shall have received such other information as may be
reasonably requested by any of them at least three Business Days prior to the
Effective Date (including with respect to the FSC proxy contest).

4.
Representations and Warranties. By its execution of this Amendment, each Loan
Party hereby represents and warrants that:

(a)
The Borrower has all requisite limited partnership power to execute and deliver
this Amendment. Each Guarantor has all requisite limited liability company,
corporate, or limited partnership power to execute and deliver this Amendment.
The execution, delivery, and performance of this Amendment have been duly
authorized by the Borrower and all necessary limited partnership action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained. The execution, delivery, and performance of this Amendment have
been duly authorized by each Guarantor and all necessary limited liability
company, corporate, or limited partnership action in respect thereof has been
taken, and the execution, delivery, and performance of this Amendment do not
require any consent or approval of any other Person that has not been obtained.

(b)
This Amendment, when executed and delivered by the Borrower, will constitute,
the legal, valid, and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their terms, and this Amendment, when executed
and delivered by the Guarantors will constitute, the legal, valid, and binding
obligations of the Guarantors enforceable against the Guarantors in accordance
with their terms, in each case except as the enforceability hereof or thereof
may be affected by: (i) bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) equitable principles of general applicability.

(c)
The execution, delivery, and performance by the Borrower of this Amendment, and
the execution, delivery and performance by each of the Guarantors of this
Amendment, do not and will not: (i) violate (A) any provision of any federal
(including the Exchange Act), state, or local law, rule, or regulation
(including Regulations T, U, and X of the Federal Reserve Board) binding on any
Loan Party, (B) any order of any domestic governmental authority, court,
arbitration board, or tribunal binding on any Loan Party, or (C) the Governing
Documents of any Loan Party, or (ii) contravene any provisions of, result in a
breach of, constitute (with the giving of notice or the lapse of time) a default
under, or result in the creation of any Lien upon any of the Assets of any Loan
Party pursuant to, any Contractual Obligation of any Loan Party, or
(iii) require termination of any Contractual Obligation of any Loan Party, or
(iv) constitute a tortious interference with any Contractual Obligation of any
Loan Party.

(d)
The representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Effective Date (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates);

(e)
No Event of Default or Unmatured Event of Default has occurred and is continuing
on the Effective Date, nor will result from the transactions contemplated hereby
on the Effective Date;

5.
Reference to and Effect on Loan Documents; Reaffirmation of the Loan Parties.

(a)
On and after the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to any of the Loan Documents, “this Agreement”,
“hereunder”, “hereof’ or words of like import referring to any Loan Document
shall mean and be a reference to the applicable Loan Document, as specifically
amended by this Amendment.

(b)
Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Amendment or in any other Loan Document to which it is a party (whether as
Borrower or Guarantor) are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, in each case as amended
by this Amendment.

6.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except as permitted by Section 11.2 of the Credit Agreement.

7.
Complete Agreement. This Amendment, the Credit Agreement, together with the
schedules and exhibits thereto and the other Loan Documents, is intended by the
parties hereto as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement with respect
to the subject matter of this Amendment and shall not be contradicted or
qualified by any other agreement, oral or written, before the Effective Date.

8.
GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT:
(A) THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK;
AND (B) THE VALIDITY OF THIS AMENDMENT, AND THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

9.
Severability. To the extent permitted by applicable law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

10.
Execution in Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

11.
WAIVER OF JURY TRIAL. THE BORROWER AND EACH MEMBER OF THE LENDER GROUP PARTY
HERETO, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS AMENDENT, OR IN ANY WAY CONNECTED WITH, OR
RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE BORROWER AND EACH
MEMBER OF THE LENDER GROUP PARTY HERETO HEREBY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

12.
Loan Document. On and after the Effective Date, this Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

[signature pages to follow]


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.
FIFTH STREET HOLDINGS L.P., as the Borrower
By:                        
Name:
Title:




FSCO GP LLC,
as a Guarantor
By:                        
Name:
Title:




FIFTH STREET MANAGEMENT LLC,
as a Guarantor
By:                        
Name:
Title:


FIFTH STREET EIV, LLC,
as a Guarantor

By: FIFTH STREET MANAGEMENT LLC,
its Manager
By:                        
Name:
Title:




FSC CT LLC,
as a Guarantor
By:                        
Name:
Title:


FIFTH STREET CAPITAL LLC, as a Guarantor
By:                        
Name:
Title:




FSC LLC,
as a Guarantor
By:                        
Name:
Title:




FSC MIDWEST LLC,
as a Guarantor
By:                        
Name:
Title:


FIFTH STREET CAPITAL WEST LLC,
as a Guarantor

By:                        
Name:
Title:




FIFTH STREET CLO MANAGEMENT LLC,
as a Guarantor

By:                        
Name:
Title:








SUMITOMO MITSUI BANKING CORPORATION,
as the Agent and a Lender

By:                        
Name:
Title:






[OTHER LENDERS],
as a Lender

By:                        
Name:
Title:





1

